Case 1:19-cv-25259-BB Document 43 Entered on FLSD Docket 01/22/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 19-cv-25259-BLOOM/LOUIS

   SHIRLEY JOHNSON,

        Plaintiff,

   v.

   CARNIVAL CORPORATION,

       Defendant.
   _______________________________________/

                                    ORDER ON DISCOVERY

        THIS CAUSE comes before the Court upon Plaintiff’s Motion to Compel (ECF No. 35). This

 matter was referred to the undersigned United States Magistrate Judge by the Honorable Beth Bloom,

 United States District Judge, to take all appropriate action on all discovery matters (ECF No. 9). A

 hearing was conducted on the Motion to Compel on January 22, 2021.

        At the hearing, the Parties represented that the discovery disputes raised in Plaintiff’s

 Motion to Compel have since been resolved, and Plaintiff’s Motion to Compel (ECF No. 35) is

 DENIED as withdrawn.

        The Court also invited argument on Plaintiff’s Motion for Protective Order (ECF No. 38),

 though it is not yet ripe. Plaintiff sought an opportunity to file an amended Motion in light of the

 Court’s questions. The following briefing schedule was set for the resolution of Plaintiff’s Motion:

 Plaintiff shall file an amended motion for protective order, if at all, by no later than January 26,

 2021. Defendant’s response in opposition is due on February 2, 2021, and reply if any by February

 8, 2021.



                                                  1
Case 1:19-cv-25259-BB Document 43 Entered on FLSD Docket 01/22/2021 Page 2 of 2




        A telephonic hearing will be conducted on the Motion on February 10, 2021 at 9:30am

 before Magistrate Judge Lauren Fleischer Louis. At that time, participants may attend by dialing:

 1 (866) 434-5269, entering access code number 9978869 followed by the (#) sign, entering security

 code number 5710 followed by the (#) sign.

        DONE AND ORDERED in Miami, Florida this 22nd day of January, 2021.




                                               _______________________________________
                                               LAUREN LOUIS
                                               UNITED STATES MAGISTRATE JUDGE




                                                2
